DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-17 are pending and are examined herein.
Information Disclosure Statement	
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is
reminded that each individual associated with the filing and prosecution of a patent application has a
duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a
duty to disclose to the Office all information known to that individual to be material to patentability (see
37 C.F.R. 1.56).	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Bentzien et al., Reichert et al. and Bitterlin
Claims 1-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bentzien et al. (US 2003/0130827 A1, published 07/10/2003) in view of Reichert et al., (WO 2017/064146 A1, published 04/20/2017) and in further view of Bitterlin (WO 2018/011422 A1, published 01/18/2018).
Regarding claim 1, Bentzien teaches a method for identifying a protein of interest comprising:(a) screening a first library of cells expressing a protein; (b) identifying and picking the cells expressing the protein having a desired function; (c) generating a second library comprising the cells expressing the protein having the desired function (e.g. abstract, para. [0008] and para. [0449]-[0450]). Bentzien also teaches step (j) sequencing the DNA of the protein of interest, thereby identifying the protein of interest (e.g. para. [0449]-[0450]).
Bentzien teaches automated high-throughput screening technology as per para. [0435] utilizing fully robotic systems for “liquid, particle, cell, and organism manipulations such as aspiration, dispensing, mixing, diluting, washing, accurate volumetric transfers, retrieving, and discarding of pipette tips, and repetitive pipetting of identical Volumes for multiple deliveries from a single sample aspiration. However, Bentzien does not explicitly teach the ordered steps in the claimed method using these technologies.
Reichert who is interested in automating a method to isolate, select and detect microorganisms or cells comprised in a solution teaches (d) arraying a solution of the second library into one or more microtiter plates (e.g. p. 8; “[i]t can further be preferred that said method is carried out on a multi-well plate”, as per lines 2-3); (e) transferring a specified volume of each solution from the one or more microtiter plates onto one or more agar trays with an acoustic dispenser (e.g. “microorganisms or cells are transferred via acoustic transfer onto distinct areas” as per page 8, lines 6-7, wherein the “distinct areas” can be on solid supports, such as agar, as per page 6, lines 25-30); (f) incubating the one or more agar trays under conditions suitable to grow colonies on the one or more agar trays (e.g. as per steps a-d bridging pages 4-5); (g) picking the one or more colonies using a robot (e.g. p. 8, L 20-24).
Neither Bentzien nor Reichert specifically teach transferring the picked colonies to liquid media, growing the culture and isolating the DNA, however, both references teach isolating the colonies for further analysis (e.g. Bentzien para. [0449] and Reichert p. 86; “and may be subject to further analysis, such as DNA sequencing of the inserts”).
Bitterlin explicitly teaches re-suspending picked colonies into liquid media for future analysis (e.g. p. 1, L 11-15).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to further analyze Bentzien’s protein library with the high-throughput screening method taught by Reichert and Bitterlin combined. One would have been motivated to do so because Reichert teaches “in context of HT cloning…to generate discrete colonies should be performed in an automated way, to save time, resources and labor costs” as per p. 3, first paragraph.
In accordance with MPEP 2141 citing KSR International Co. v. Teleflex Inc. (KSR),  550 U.S. 398, 82 USPQ2d 1385,1395  (2007), "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”, and as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the present case, all of the elements of the invention were well known in the art, as per Bentzien, Reichert and Bitterlin, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 
The ordinary artisan would have a reasonable expectation of success in practicing the invention since Bentzien, Reicher and Bitterlin are all in the same field of endeavor of high-throughput screening, analysis, plating/growing cultures and automating the methods within.
Regarding claim 2, Bentzien teaches wherein the protein of interest is an enzyme, a peptide, an antibody or antigen-binding fragment thereof, a protein antibiotic, a fusion protein, a vaccine or a vaccine-like protein or particle, a growth factor, a hormone, or a cytokine (e.g. para. [0136]).
Regarding claim 3, Bentzien teaches wherein the enzyme is selected from the group consisting of: an amylase, a xylanase, a protease, a glucoamylase, a glucanase, a mannanase, a phytase, and a cellulase (e.g. para. 0146]).
Regarding claim 4, Bentzien teaches wherein the cells are prokaryotic cells or eukaryotic cells (e.g. para. [0135]).
Regarding claim 5, Bentzien teaches wherein the cells are prokaryotic cells selected from bacterial cells or archaeal cells (e.g. para. [0135]).
Regarding claim 6, Bentzien teaches wherein the cells are eukaryotic cells selected from fungal cells, yeast cells, animal cells, or plant cells (e.g. para. [0135]).
Regarding claim 7, Bentzien teaches wherein the cells are E. coli cells, Bacillus cells, Trichoderma cells, Komagataella cells, Aspergillus cells, Thermothelomyces cells, or Saccharomyces cells (e.g. para. [0489]).
Regarding claim 8, Bentzien teaches wherein the desired function of the protein of interest is selected from the group consisting of: an enzymatic activity, a substrate specificity, an expression titer, and any combination thereof (e.g. para. [0533]).
Regarding claim 9, Reichert teaches wherein the one or more microtiter plates comprise wells, wherein the number of wells is selected from: 6, 12, 24, 48, 96, 384, or 1563 (e.g. p. 8, 2nd para.).
Regarding claim 10 and 11, Reichert teaches wherein in step (d), dilutions of the solution are prepared before the second library of cells is arrayed into the one or more microtiter plates and wherein they are serial dilutions (e.g. p. 3, 2nd paragraph and p. 83; Table 1).
Regarding claim 12, Reichert teaches wherein the serial dilutions are repeated 5 times, 4 times, 3 times, or 2 times (e.g. p. 83; Table 1).
Regarding claim 14, Reichert teaches wherein the specified volume transferred from the one or more microtiter plates onto the one or more agar trays using the acoustic dispenser in step (e) is selected from 1 nL, 2 nL, 3 nL, 4 nL, 5 nL, 6 nL, 7 nL, 8, nL, 9 nL, 10 nL, 11 nL, 12 nL, 13 nL, 14 nL, 15 nL, 16 nL, 17 nL, 18 nL, 19 nL, 20 nL, 21 nL, 22 nL, 23 nL, 24 nL, 25 nL, 26 nL, 27 nL, 28 nL, 29 nL, 30 nL, or more (e.g. p. 83; Table 1).
Regarding claim 15, Reichert teaches wherein in step (e), the one or more agar trays is located above the one or more microtiter plates, and wherein the one or more agar trays is oriented such that its agar surface faces the one or more microtiter plates (e.g. Fig. 3 and p. 87, 2nd para.)
Regarding claim 16 and 17, Reichert teaches wherein the incubation time in step (f) is from 12 hours to 120 hours and wherein the incubation temperature in step (f) is from 1 5 0C to 50 0C. (e.g. p. 7, paragraphs 1-2).
Bentzien et al., Reichert et al., Bitterlin and Wong et al.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bentzien et al. (US 2003/0130827 A1, published 07/10/2003) in view of Reichert et al., (WO 2017/064146 A1, published 04/20/2017) and in further view of Bitterlin (WO 2018/011422 A1, published 01/18/2018), as applied to claims 1-12 and 14-17 above, and in even further view of Wong et al. (Anal. Chem. 2009, 81, 509-514).
	Regarding claim 13, Bentzien, Reichert and Bitterlin are relied upon for the teaching of claim 1, however, they are silent on the solution containing a glycerol stock.
	Wong teaches using glycerol-based solutions for input to a microarray (e.g. p. 510, left col. 2nd para; “The volume of the transfer can be adjusted by changing the amount of energy input to the well, and volumes of 1-2nL are achievable with aqueous-, DMSO-, and glycerol-based solutions.”)
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the claimed invention of Bentzien, Reichert and Bitterlin with the teaching of Wong. One would have been motivated to do so because Wong teaches using the EDC Biosystems acoustic dispenser (materials and methods) which is the same used in Reichert (p. 7, last para.) and Wong teaches that smaller volumes of 1-2 nL are achievable with glycerol based solutions (e.g. p. 510, left col. 2nd para.) and Reichert is interested in dispensing small volumes such as 1-2 nL. The ordinary artisan would have a reasonable expectation of success in practicing the invention since Bentzien, Reichert, Bitterlin and Wong are in the same field of endeavor of loading microarrays and well plate transfers.
Conclusion
	No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639